DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment

This action is in response to the Amendment filed on 10/5/2021.
Claims 1-12 and 14-20 are pending.
Claims 1-12 and 14-16 are examined and Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/24/2020.
Response to Arguments
Applicant's arguments filed 10/5/2021 have been fully considered but they are not persuasive.
Rejection under 35 U.S.C. § 112 
Applicant’s amendment and arguments have been reviewed and accepted and the rejection under 35 U.S.C. 112 has been withdrawn.
Rejections under 35 U.S.C. § 103 - Sochor (US 8,162,684) in view of Kronmueller, et al. (US 2016/0001387, hereinafter “Kronmueller") 

8 of 13BIO-16129 - Application No. 16/051,994The examiner has reviewed the applicant’s arguments and respectfully disagrees with the applicant’s arguments that the proposed modifications or combination of the prior art would change the principle of operation of the prior art invention being modified and that one or ordinary skill in the art would not look to Kronmueller for their teachings.

Additionally, upon further review of the applicant’s claims and specifications, the surface structure is described and claimed as being oriented transverse to the longitudinal axis or is an irregular surface structure (as claimed in dependent claim 14 of the claims provided). One of ordinary skill in the art would look towards Kronmueller because by increasing the irregularity in the surface structure, the wetness and adhesiveness of the surface to the connecting material is increased and thus the downward flow of connecting material in the longitudinal axis or towards the pin body is hindered and therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Sochor, with said connecting surface having an irregular surface structure (e.g. [0075] i.e. a micro-roughness in the solder flow region perpendicular to the pin axis) or recesses perpendicular to the longitudinal axis (e.g. 32 Figs, 28-31, 42, [0093]) as taught by Kronmueller, since such a modification would provide the predictable results of hindering soldering or connections to other regions of the pin and improving adhesion to the surface.5 of 6 
Therefore the rejection is maintained.
Claim Rejections - 35 USC § 103





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


















Claims 1, 2, 5, 6, 8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sochor (U.S. Patent Number: US 8162684, hereinafter “Sochor”- PREVIOUSLY CITED) in view of in view of Kronmueller et al. (U.S. Patent Application Publication Number: US 2016/0001387), hereinafter “Kronmueller”- PREVIOUSLY CITED).
Regarding claims 1 and 14, Sochor discloses a connection pin comprising an elongated pin body extending along a longitudinal axis of said pin body; at least one flattened end section integrally connected to said pin body, said at least one flattened end section having a cross-section area that is smaller than a cross-section area of said pin body; and at least one planar connecting surface formed on said at least one flattened end section (e.g. Fig. 28A, surfaces of feedthrough 223, see below: The topmost arrow, aligned to the left of pin body 223, is pointing to the flattened end 

    PNG
    media_image1.png
    486
    445
    media_image1.png
    Greyscale

Sochor discloses the claimed invention except for wherein said at least one connecting surface of said at least one flattened end section has a surface structure that is oriented transverse to the longitudinal axis or wherein the surface structure is an irregular surface structure (as recited in dependent claim 14) and is configured to prevent a connecting material for connection of a band-shaped conductor by material bonding, from running in a direction of the longitudinal axis of said pin body or towards said pin body, and/or wherein at least one connecting surface of a further flattened end section 
Kronmueller teaches a feedthrough pin for an electromedical device (e.g. Abstract) and teaches that it is known to have a surface structure such as an irregular surface structure as set forth in [0075] (e.g. a micro-roughness in the solder flow region perpendicular to the pin axis) to inhibit or hinder soldering or connections to other layers. Further Kronmueller teaches recesses in the feedthrough pin with the recesses being transverse to a longitudinal axis of the pin (e.g. 32 Figs, 28-31, 42, [0093]) that serve as a solder stop and stop or inhibit or hinder spreading of solder.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Sochor, with said surface structure being an irregular surface structure as taught by Kronmueller, since such a modification would provide the predictable results of inhibiting or hindering soldering or connections to other regions of the pin.( as discussed above in the response to arguments section, the micro-roughness improves adhesions an hinders flow into other regions).

Regarding claim 2, Sochor in view of Kronmueller teaches the invention as claimed and Sochor further discloses wherein said pin body is cylindrical (e.g. feedthrough 223).
Regarding claim 5, Sochor in view of Kronmueller teaches the invention as claimed and Sochor further discloses a further flattened end section integrally connected to said pin body, said further flattened end section having a cross-section 
Regarding claim 6, Sochor in view of Kronmueller teaches the invention as claimed except for wherein said at least one planar connecting surface is one of two planar connecting surfaces formed opposite one another on said further flattened end section.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement wherein said at least one planar connecting surface is one of two planar connecting surfaces formed opposite one another on said further flattened end section since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 8, Sochor in view of Kronmueller teaches the invention as claimed and Sochor further discloses a nail head formed on one end of said pin body (e.g. Fig 22, (Col 17, line 9) nail head 172 of a feedthrough pin 173).
Regarding claim 15, Sochor in view of Kronmueller teaches the invention as claimed and Sochor further discloses a feedthrough of an implantable medical electronic device, comprising at least one connection pin according to claim 1 (e.g. Col 1, line 23 implantable medical device).
Regarding claim 16, Sochor in view of Kronmueller teaches the invention as claimed and Sochor further discloses wherein the medical electronic device is a cardiac pacemaker or a cardioverter (e.g. Col 3, lines 23, pacemaker).
Claims 3, 4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sochor (U.S. Patent Number: US 8162684, hereinafter “Sochor”- PREVIOUSLY CITED) in view of in view of Kronmueller et al. (U.S. Patent Application Publication Number: US 2016/0001387), hereinafter “Kronmueller”- PREVIOUSLY CITED) and in further view of Pretzlaff et al (U.S. Patent Application Publication Number: US 2012/0261183, hereinafter “Pretzlaff”- PREVIOUSLY CITED).
Regarding claim 3, Sochor in view of Kronmueller teaches the invention as claimed except for said at least one planar connecting surface is configured to be bonded to a band-shaped conductor by way of material bonding. Pretzlaff teaches that it is known to use wherein said at least one planar connecting surface is configured to be bonded to a band-shaped conductor by way of material bonding as set forth in [0012] (e.g. the tab is designed with a flat prismatic shape, in particular as a flat cube or a flat trapezoid, which allows connection to a band-shaped conductor as per [0045] of the current application) to enable connection to a different type of surface. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Sochor in view of Kronmueller with said least one planar connecting surface being configured to be bonded to a band-shaped conductor by way of material bonding as taught by Pretzlaff, since such a modification would provide the predictable results of enabling a secure and stable connection to the electronics of the implantable device.
Regarding claim 4, Sochor in view of Kronmueller teaches the invention as claimed except for said at least one planar connecting surface is larger than said cross-
Regarding claim 7, Sochor in view of Kronmueller teaches the invention as claimed except for wherein said at least one planar connecting surface is one of two planar connecting surfaces formed opposite one another on said flattened end section and wherein said at least one planar connecting surface is one of two planar connecting surfaces formed opposite one another on said further flattened end section. Pretzlaff teaches that it is known to use wherein said at least one planar connecting surface is one of two planar connecting surfaces formed opposite one another on said flattened end section as set forth in Fig. 2 and [0028] (e.g. element 24) to connect similar surfaces on both sides. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Sochor in view of Kronmueller with said at least one planar connecting surface being one of two planar connecting surfaces formed opposite one another on said flattened end section as taught by Pretzlaff, since such a modification would provide the predictable results of connecting similar surfaces on both sides. It would have been 
Regarding claim 9, Sochor in view of Kronmueller teaches the invention as claimed except for wherein said at least one planar connecting surface is one of two planar cnnecting surfaces formed opposite one another on said flattened end section.   Pretzlaff teaches that it is known to use wherein said at least one planar connecting surface is one of two planar connecting surfaces formed opposite one another on said flattened end section as set forth in Fig. 2 and [0028] to connect similar surfaces on both sides. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Sochor in view of Kronmueller with said at least one planar connecting surface being one of two planar connecting surfaces formed opposite one another on said flattened end section as taught by Pretzlaff, since such a modification would provide the predictable results of an improved connection on both sides.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sochor (U.S. Patent Number: US 8162684, hereinafter “Sochor”- PREVIOUSLY CITED) in view of in view of Kronmueller et al. (U.S. Patent Application Publication Number: US 2016/0001387), hereinafter “Kronmueller”- PREVIOUSLY CITED) and further in view of Heller (U.S. Patent Application Publication Number: US 2004/0191621, hereinafter “Heller”- PREVIOUSLY CITED).
Regarding claim 10, Sochor in view of Kronmueller discloses the claimed invention except for wherein said at least one flattened end section is bent at an angle in a range between 30 degrees and 90 degrees with respect to the longitudinal axis of said pin body. Heller teaches that it is known to use wherein said at least one flattened end section is bent at an angle in a range between 30 degrees and 90 degrees with respect to the longitudinal axis of said pin body as set forth in [0050] (e.g. the lower portion of feedthrough pin 25 is most preferably bent at a 90.degree angle so that pin 25 extends laterally away from feedthrough vertical centerline 29 a sufficient distance) to permit easy mechanical and electrical connection of pin. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Sochor in view of Kronmueller with said at least one flattened end section being bent at an angle in a range between 30 degrees and 90 degrees with respect to the longitudinal axis of said pin body as taught by Heller, since such a modification would provide the predictable results of permitting easier mechanical and electrical connection of the pin.
Regarding claims 11 and 12, Sochor in view of Kronmueller discloses the claimed invention except for wherein said at least one flattened end section is bent at an angle in a range between 30° and 90° with respect to the longitudinal axis of said pin body; and/or wherein said further flattened end section is bent at an angle in a range between 30° and 90° with respect to the longitudinal axis of the pin body.  Heller teaches that it is known to use wherein said at least one flattened end section is bent at an angle in a range between 30° and 90° with respect to the longitudinal axis of said pin body; and/or wherein said further flattened end section is bent at an angle in a range Response submitted October 5, 2021
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792